DETAILED ACTION
The elected invention is directed to the subtiligase variant set forth by SEQ ID NO 2 with a Y217K substitution said variant having an increased specificity for an acidic amino acid residue at the Pl' position of the substrate set forth by SEQ ID NO:  20 and catalyzes ligation of the N-terminus of said substrate with N3-AAPF-glycolyate-FG. 
Applicants’ filing of April 19, 2021, in response to the action mailed June 8, 2020, is acknowledged.  It is acknowledged that claims 2 – 3, 5 – 6, 8 – 11, 13, 15 – 16, 20 – 23, 25, 27 – 29, 31 – 34, and 37 have been cancelled. Compared to the claim set of May 12, 2020, which was examined in the office action of June 8, 2020, claims 1, 4, 7, 14, 24, 26, and 30 have been amended and claims 41 – 48 have been added.  Claims 1, 4, 7, 12, 14, 17 – 19, 24, 26, 30, 35 – 36, 38 – 48 are pending.  Claims 7, 24, 26, 30, 35 – 36, and 38 – 40 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 4, 42 – 45 and 47 – 48 are herein withdrawn pursuant to 37 CFR 1.142(b).  Claims 1, 12, 14, 41, and 46, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the elected subject matter in claims 1, 4-5, and 14 is September 23, 2016, the filing date of US 62/398,898, which disclosed the elected subject matter.  It is noted that US 62/547,496 discloses no sequences. 
AIA -First Inventor to File Status
 Based on the US effective filing date of September 23, 2016 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Rejection of claim 1 because the phrase ‘wild-type subtiligase’ renders the claim indefinite is maintained.
The prior action stated the following.
‘For claims 1, 4-5, and 14, regarding the term ‘subtiligase’ and ‘wild-type subtiligase’, the following comments are made.  This term is not found in any of the NC-IUBMB, ExPASy, BRENDA, or KEGG databases. The specification herein [0074] states the following.  
The term "wild-type subtiligase" or "parental subtiligase" refers [to] a non-naturally occurring mutant of any serine endoprotease subtilisin from Bacillus amyloliquefaciens, Bacillus lichenformis, Bacillus amylosaccaridicus, and other types of Bacillus, homologous serine protease from fungi, plant and higher animal species, or an engineered subtilisin BPN' with the amino acid substitutions S221C/P225A (see, Abrahmsen et al., Biochemistry, 1991, 30:4151-4159).  

Based thereon, it is assumed that ‘subtiligase’ and ‘wild-type subtiligase’ mean any variant of any subtilisin-like endoprotease having substitutions corresponding to S221C and P225A.’

In response to all prior rejections under 35 U.S.C. 112(b), applicants state that they have amended claim 1 to refer to sequences with specific amino acid substitutions which addresses the examiner’s concerns. This is not persuasive.  It is acknowledged that claim 1 has been amended to recite variant proteins having homology to SEQ ID NO: 1 – 4 and having one or more specific substitutions. However, the claim fails to define SEQ ID NO: 1 – 4, or any other genus of proteins, as the ‘wild – type subtiligase’. 
For claim 1, the phrase “F189K/Q/R/S, Y217D/E/K/R … in accordance with wild-type subtiligase” renders the claim indefinite.  Since the phrase ‘wild – type subtiligase’ is indefinite, the phrase “F189K/Q/R/S, Y217D/E/K/R … in accordance with wild-type subtiligase” is also indefinite.  It is unclear if ‘F189’ and ‘Y217’ refer to (i) positions in any ‘wild-type subtiligase’, which as stated above is indefinite or (ii) positions in the ‘wild – type subtiligase’ derived from B. amyloliquefaciens subtilisin as taught by Abrahmsen, wherein said subtilisin is as disclosed by Wells et al, 1983, (Abrahmsen, p4152 ¶4).  Taking the broadest reasonable interpretation, for 
For claim 1, the phrase ‘at least 90% identical to the amino acid sequence of SEQ ID NO: 4… and has one or more amino acid substitutions selected from the group consisting of F189K/Q/R/S, Y217D/E/K/R’ renders the claim indefinite because SEQ ID NO:  4 has neither an F189 nor an Y217. The skilled artisan would not know the metes and bounds of the recited invention.  
For claim 46, the phrase “the amino acid substitution.” renders the claim indefinite because no substitution is recited.  The skilled artisan would not know the metes and bounds of the recited invention.   
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
Rejection of claims 1, 12, and 14 under the judicially approved “improper Markush grouping” doctrine, as explained in the prior action, is maintained.  
In response, applicants argue the following.
Solely to expedite prosecution, Applicants have amended the claims to further delineate the altered N-terminal protein substrate specificity as an increased specificity for an aromatic, hydrophobic, polar or acidic amino acid residue at the Pl' position and/or an acidic, basic, polar, or proline  amino acid residue at the P2' position of the protein substrate. As the amended claims share an inventive, common, and distinctive core structural element and a common, specific function, Applicants respectfully request withdrawal of the rejection.

Said argument is not persuasive for the following reasons.  First, the encompassed variants do not all share a common structure.  Thus, the variants may have (i) a substitution at position F189 or (ii) a substitution at position Y217, which are not a shared structure.  Second, the functional limitations are unlikely to be derived from the same substitution(s).  For example, ‘increased N-terminal protein substrate specificity for …an acidic …amino acid residue at the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Rejection of claims 1, 12, and 14 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn.  This withdrawal is based solely on evaluating the elected subtiligase variant set forth by SEQ ID NO 2 with an Y217K substitution.  When allowable subject matter is identified, the encompassed proteins will be further evaluated. 
Double Patenting
The claims have been evaluated for double patenting as far as the elected invention. Once allowable subject matter has been identified, the allowable subject matter will be completely evaluated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12, 14, 41, 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bryan 2002 (WO 02/22796) in view of Abrahmsen et al, 1991.  Bryan teaches a variant subtilisin (S12) with 98.8% to SEQ ID NO:  2 and having an Y217K and a S221C substitution and that said S221C substitution essentially eliminates protease activity but allows proper folding (¶bridg p13-14; table V).  Bryan doesn’t teach their variant having a P225A substitution.  Abrahmsen  rejected under 35 U.S.C. 103(a) as being unpatentable over Bryan 2002 (WO 02/22796) in view of Abrahmsen et al, 1991.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc. (MPEP 2141(III)).
Regarding this rejection, the following is noted. Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1, 12, 14, 41, and 46 are rejected under 35 U.S.C. 112, first paragraph/ enablement, for the following reasons.  The specification is enabling for the variant of SEQ ID 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1, 12, 14, 41, and 46 are so broad as to encompass any subtiligase variant with an increased N-terminal protein substrate specificity for an aromatic, hydrophobic, polar or acidic amino acid residue at the Pl' position and/or an acidic, basic, polar, or proline  amino acid comprising” language (claim 1, line 5), these claims encompass fusion polypeptides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 2. Applicants are urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins and nucleic acid molecules.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of subtiligase variants broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequence of the variant of SEQ ID NO:  2 consisting of the Y217K substitution. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.

Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of fusion proteins with an increased N-terminal protein substrate specificity for an aromatic, hydrophobic, polar or acidic amino acid residue at the Pl' position and/or an acidic, basic, polar, or proline  amino acid residue at the P2' position of said protein substrate or an improved aminolysis-to-hydrolysis (A/H) ratio compared to any wild-type subtiligase, wherein the subtiligase variant comprises an amino acid sequence that is at 
Written Description
Claims 1, 12, 14, 41, and 46 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any subtiligase variant with an increased N-terminal protein substrate specificity for an aromatic, hydrophobic, polar or acidic amino acid residue at the Pl' position and/or an acidic, basic, polar, or proline  amino acid residue at the P2' position of said protein substrate or an improved aminolysis-to-hydrolysis (A/H) ratio compared to any wild-type subtiligase, wherein the subtiligase variant comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 2 and has a Y217K substitution, said amino acid sequence having any or no activity or wherein the desired activity is derived from the fusion partner.  This is an infinite/large genus, as any number of variants of SEQ ID NO:  2 having increased N-terminal protein substrate specificity for an aromatic, hydrophobic, polar or acidic amino acid residue at the Pl' position and/or an acidic, basic, polar, or proline amino acid residue at the P2' position of said protein substrate or an improved aminolysis-to-hydrolysis (A/H) ratio compared to any wild-type subtiligase are encompassed.  
Only a single, specifically identified variant of SEQ ID NO:  2 is disclosed in the specification, and it is limited to the variant of SEQ ID NO:  2 consisting of the Y217K substitution, which improves P1’ specificity for alanine*, glutamic acid*, glycine and serine and improves P2’ specificity for alanine*, phenylalanine, isoleucine, leucine*, methionine, threonine, valine, tryptophan, and lysine (figure 11A; *indicates most specific).  No other specific derivatives of this claimed sequence are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of increased N-terminal protein substrate specificity for an aromatic, hydrophobic, polar or acidic amino acid residue at the Pl' position and/or an acidic, basic, polar, or proline amino acid residue at the P2' position of said protein substrate or an improved aminolysis-to-hydrolysis (A/H) ratio compared to any wild-type subtiligase.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus beyond the one disclosed that is listed above (the variant of SEQ ID NO:  2 consisting of the Y217K substitution) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only single species of the claimed genus are disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652